DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on July 28, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 28, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is considered by the examiner.


Drawings
The drawings are objected to because in Fig. 13, steps S3 and S4 are identical; it appears as if step S4 should read “Applying a protective polymer on the texture layer to form a protective layer” according to the instant specification (p. 11, paragraph 6). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 3, and 17 are objected to because of the following informalities:
Regarding claims 1 and 17, the limitations reciting “characterized in comprising” should read --comprising--.
Regarding claim 3, the limitation reciting “characterized in that further comprising” should read --further comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation reciting “wherein the texture layer comprises a plurality of texture structures in a convex and/or concave arrangement” is indefinite in view of the limitation reciting “the decorative layer includes one layer of a texture layer, a graphic layer, or a colorful layer, or superimposed layers of two or more thereof” in addition to the texture layer, or if the claims can be satisfied by a decorative film that includes only a graphic layer/colorful layer and does not include a texture layer due to the alternative expression in claim 4.
Regarding claim 5, the limitation in line 3 reciting “the texture layer” is indefinite because the term lacks antecedent basis as there is no prior recitation of “a texture layer” in the claims. It is not clear if “the texture layer” is meant to refer to one of the “colorful texture layers” as recited in line 2 of claim 5. According to the instant specification, in one embodiment, the decorative layer “includes a composite layer of a colorful texture layer or a colorful graphic layer” (p. 7, paragraph 4). Since claim 5 is directed to a decorative layer which “includes a composite layer of colorful texture layers or colorful graphic layers”, it is not clear if “the texture layer” refers to any one of these colorful texture layers, or if the claim is only meant to require that the composite layer is made of a single colorful texture layer or a single colorful graphic layer, wherein “the texture layer” refers to the colorful texture layer.
Additionally, it is not clear what is meant by the limitation reciting “a composite layer of colorful texture layers or colorful graphic layers”. According to the instant specification, a composite layer “is that two layers share a fused and overlapping part”, (p. 7, paragraph 4). However, it is not clear if this means that a composite layer may be 
Regarding claim 6, the limitations reciting “the micro-nano structures are one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns” and “the texture structures are one or more of linear cylindrical lens, curved cylindrical lens, micro lens, Fresnel lens, CD patterns, short lines, moth-eye structures, brushed patterns” are indefinite because it is not clear what structure is defined by the terms “linear cylindrical lens”, “curved cylindrical lens”, “micro lens”, “CD patterns”, “short lines”, or “brushed patterns”.
The instant specification only provides an illustration of curved cylindrical lenses with the micro-nano structures (211a) and texture structures (311a) (p. 10, Fig. 1) and further mentions that the texture structures can have a cross section in the form of grooves (p. 9, paragraph 1). However, it is not clear how a lens can be described as both linear and cylindrical, or how short the “short lines” must be in order to meet the claim limitation. Absent further clarification in the specification, any micro-nano structures and texture structures having a convex and/or concave arrangement are determined to meet these limitations.
Regarding claim 7, the limitation reciting “the decorative layer includes a texture layer with no interference between the micro-nano structures and the texture structures” is indefinite because it is not clear what structure is defined by the phrase “with no interference between the micro-nano structures and the texture structures”. According to the instant specification in reference to interference between micro-nano structures and texture structures, the structures are said to not be associated with each other and are said to be independently provided (p. 7, paragraph 5).
However, it is not clear if the phrase “with no interference” is meant to require that the structures are provided such that they are offset or not in phase with one other (e.g. as in Figs. 1-4, 6, and 12), or if it is meant to require that incoming light waves do not undergo constructive or destructive interference as a result of the structures. For the purposes of applying prior art, any micro-nano structures and texture structures that differ in size and/or shape or are out of phase from one another are interpreted to meet the aforementioned limitation.
Regarding claim 13, the limitations reciting “the decorative layer is stacked with…in this order” are indefinite because it is not clear what is meant by “stacked in this order”. Specifically, it is not clear if the phrase “stacked in this order” is meant to require that the two recited layers are stacked such that they are in contact with one another, or if it is meant to require that the layers are arranged in a particular order with respect to the second side of the support layer. Since the instant specification discloses a variety of different possible configurations of the decorative layer (e.g. see Figs. 1-12) and does not provide any further clarification, these limitations are interpreted as 
Regarding claim 15, the limitation in line 2 reciting “the texture structures of the texture layer are in a gradient arrangement” is indefinite because the term “the texture structures” lacks antecedent basis. For the purposes of applying prior art, this limitation is interpreted to mean “wherein the texture layer comprises a plurality of texture structures, and the texture structures are in a gradient arrangement”, consistent with claims 4 and 8.
Regarding claims 8-10, 14, and 16, the claims are rejected based on their dependency on claims 4, 6, and 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 206584059, cited on IDS, machine translation via EPO provided).
Regarding claim 1, Gao et al. teaches an optical decorative film comprising a support layer (11; carrier) having a first side and an opposite second side, wherein an optical layer (20; micro-nano structure layer) is provided on the first side of the support layer and has a plurality of micro-nano structures in a convex and/or concave arrangement, and wherein a decorative layer (30; graphic structure layer) is provided on the second side of the support layer (Fig. 1, [0038]-[0040]).
Regarding claim 2, Gao et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a reflective layer (31) overlying the second side of the support layer and a colored layer (32) overlying the reflective layer (Fig. 3, [0044]-[0045]).
Regarding claim 4, Gao et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a texture layer (texture structure layer), wherein the texture layer comprises a plurality of texture structures (51; focusing structures) in a convex and/or concave arrangement (Fig. 5, [0047]).
Regarding claim 5, 
Regarding claim 6, Gao et al. teaches all of the limitations of claim 4 above and further teaches that the micro-nano structures have a convex or a concave structure and that the cross-sectional shape of a micro-nano structure is an arc, a triangle, a square, a rectangle, or an irregular polygon, such that the micro-nano structures can at least be characterized as short lines without spacing provided between the micro-nano structures (Fig. 5, [0043]). Gao et al. further teaches that the texture structures (51; focusing structures) can be selected from a micro lens or a cylindrical lens without spacing provided between the texture structures (Fig. 5, [0050]).
Regarding claim 7, Gao et al. teaches all of the limitations of claim 6 above and further teaches that the decorative layer includes a texture layer (texture structure layer), with no interference between the micro-nano structures and the texture structures (51; focusing structures) (see Fig. 5, wherein the micro-nano structures and the texture structures are not associated with each other and are independently provided such that there is no interference between the structures).
Regarding claim 13, Gao et al. teaches all of the limitations of claim 1 above and further teaches that that the decorative layer includes a texture layer (texture structure layer), a graphic layer (52; reflective layer), and a colorful layer (53; colored layer) (Fig. 6, [0044]-[0045], [0047]-[0048]).
Regarding claim 17, Gao et al. teaches all of the limitations of claim 1 above and further teaches a cover plate for consumer electronics comprising the optical decorative film [0004]. However, it is noted that the limitation “for consumer electronics” is considered functional language related to an intended use of the product and is .

Claims 1, 2, 4-6, 8-10, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 207758292, machine translation via EPO provided).
Regarding claim 1, Liu et al. teaches an optical decorative film (100; cover plate) comprising a support layer (10; substrate) having a first side (12; second surface) and an opposed second side (11; first surface), wherein an optical layer (13; second texture layer) is provided on the first side of the support layer and has a plurality of micro-nano structures (132; substrate textures), and wherein a decorative layer (106; decorative film) is provided on the second side of the support layer and is supported by the support layer (Figs. 1-4, [0007], [0043]-[0044]).
Regarding claim 2, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (106; decorative film) includes a reflective layer (50; coating layer) overlying the second side of the support layer and a colored layer (60; ink layer) overlying the reflective layer (Figs. 1-4, [0048], [0058]).
Regarding claim 4, 
Regarding claim 5, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a composite layer of a colorful texture layer, wherein a texture layer (40; first texture layer) and a colorful layer (60; ink layer) are fused via the coating layer (50) and are overlapping such that the texture layer itself is colorful [0047]. Liu et al. further teaches that the texture layer comprises a plurality of texture structures (42; decorative textures) in a convex and/or concave arrangement ([0050], [0054]).
Regarding claim 6, Liu et al. teaches all of the limitations of claim 4 above and further teaches that the micro-nano structures (132; substrate textures) and the texture structures (42; decorative textures) can each have a polygonal cross-section (i.e. short lines) with spacing provided between the structures (134; recesses and 44; decorative recesses, [0048], [0051]).
Regarding claim 8, Liu et al. teaches all of the limitations of claim 6 above and further teaches that the micro-nano structures (132; substrate texture) and/or the texture structures (42; decorative textures) may be provided at unequal intervals such that the spacing between the structures can either increase or decrease in the direction away from the center of the film (i.e. forming a gradient) in order to produce a gradual colorful effect (Figs. 12, 20, [0066], [0075]).
Regarding claim 9, Liu et al. teaches all of the limitations of claim 4 above and further teaches that the graphic layer (60; ink layer) comprises a UV resin (40; texture layer) with gradient grooves (44; decorative recesses) and a filler (ink
Regarding claim 10, Liu et al. teaches all of the limitations of claim 4 above and further teaches that the colorful layer (60; ink layer) comprises a UV resin layer (40; texture layer) with gradient grooves (44; decorative recesses) and a colorful material (ink) filled inside the grooves ([0044], [0047], [0054]). Liu et al. further teaches that decorative textures (42) may be provided at unequal intervals such that the width of the grooves can either increase or decrease in the direction away from the center of the film (i.e. forming a gradient) in order to produce a gradient color (Fig. 20, [0075]).
Regarding claim 13, Liu et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer (106; decorative film) is stacked with a colorful layer (60; ink layer) and a texture layer (40; first texture layer) in that order from the outside (Figs. 1-4, [0043]).
Regarding claim 14, Liu et al. teaches all of the limitations of claim 13 above and further teaches that the decorative layer (106; decorative film) further comprises a binding layer (20; adhesive layer) that binds the decorative layer to the second side (11; first surface) of the support layer ([0050], [0052]).
Regarding claim 15, Liu et al. teaches all of the limitations of claim 13 above and further teaches that the texture structures (42; decorative textures) may be provided at unequal intervals such that the spacing between the structures can either increase or decrease in the direction away from the center of the film (i.e. forming a gradient) in order to produce a gradual colorful effect (Figs. 12, 20, [0066], [0075]).
Regarding claim 16, 
Regarding claim 17, Liu et al. teaches all of the limitations of claim 1 above and further teaches a cover plate (100) for consumer electronics comprising the optical decorative film [0085]. However, it is noted that the limitation “for consumer electronics” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the product.

Claims 1, 2, 4-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peters et al. (US 2015/0008262).
Regarding claim 1, Peters et al. teaches an optical decorative film (1; multilayer film element) comprising a support layer (10, 10’; carrier layer) having a first side and an opposite second side, wherein an optical layer (20; electrically conductive layer) is provided on the first side of the support layer and has a plurality of micro-nano structures (optically active surface relief, [0075]) in a convex and/or concave arrangement, and wherein a decorative layer (30, 42, 52; electrically conductive layer, decorative layer, and protective layer) is provided on the second side of the support layer and is supported by the support layer (Figs. 3-4, [0042], [0070]).
Regarding claim 2, Peters et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a reflective layer (30; electrically conductive layer) overlying the second side of the support layer and a colored layer (42; decorative layer) overlying the reflective layer (Fig. 3, [0042], [0074]-[0075]).
Regarding claim 4, Peters et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a texture layer (30; electrically optically active surface relief, [0075]) in a convex and/or concave arrangement (Figs. 3-4, [0073]).
Regarding claim 5, Peters et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a composite layer of a colorful graphic layer (42; decorative layer) and a texture layer which comprises a plurality of texture structures (optically active surface relief, [0075]) in a convex and/or concave arrangement (Figs. 3-4, [0073]).
Regarding claim 6, Peters et al. teaches all of the limitations of claim 4 above and further teaches that the micro-nano structures and the texture structures (optically active surface relief of electrically conductive layers 20 and 30) can have a lens structure, in particular a micro lens structure, with spacing between the structures (Figs. 3-4, [0075]).
Regarding claim 7, Peters et al. teaches all of the limitations of claim 6 above and, as above, teaches that the decorative layer includes a texture layer (30; electrically conductive layer) wherein the micro-nano structures and the texture structures are not associated with each other and are independently provided such that there is no interference between the structures (Figs. 3-4).
Regarding claim 8, Peters et al. teaches all of the limitations of claim 6 above and further teaches that the micro-nano structures (optically active surface relief of electrically conductive layer 20
Regarding claim 11, Peters et al. teaches all of the limitations of claim 1 above and further teaches that the support layer (10, 10’; carrier layer) is a PET layer which can have a thickness larger than that of the decorative layer ([0034], [0071]-[0072]).
Regarding claim 12, Peters et al. teaches all of the limitations of claim 1 above and further teaches that a colorful layer or a graphic layer (41; decorative layer) is provided between the optical layer (20; electrically conductive layer) and the support layer (10, 10’; carrier layer) (Fig. 4, [0073], [0117]).
Regarding claim 13, Peters et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer is stacked with a colorful layer (42; decorative layer) and a texture layer (30; electrically conductive layer) in that order (Figs. 3-4, [0073]-[0075]).

Claims 1, 4-7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenblik et al. (US 5,359,454).
Regarding claim 1, Steenblik et al. teaches an optical decorative film (30; light control material) comprising a support layer (65; substrate) having a first side and an opposite second side, wherein an optical layer (31; focusing optics layer) is provided on the first side of the support layer and has a plurality of micro-nano structures (35; lenses) in a convex and/or concave arrangement, and wherein a decorative layer (32; light control optics layer) is provided on the second side of the support layer and is supported by the support layer (Fig. 5; col 3, Ln 46-68; col 8, Ln 31-68).
Regarding claim 4, Steenblik et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a texture layer comprising a 
Regarding claim 5, Steenblik et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer includes a composite layer of a colorful texture layer (32; light control optics layer), wherein a colorful layer (67; opaque pigmented material) is included with a texture layer which comprises a plurality of texture structures (69; diffractive pattern) in a convex and/or concave arrangement (Fig. 5; col 9, Ln 1-35).
Regarding claim 6, Steenblik et al. teaches all of the limitations of claim 4 above and further teaches that the micro-nano structures (35; lenses) and the texture structures can have a lens structure, in particular a micro lens structure, with or without spacing between the structures (Fig. 5; col 3, Ln 46-68; col 8, Ln 31-57).
Regarding claim 7, Steenblik et al. teaches all of the limitations of claim 6 above and, as above, teaches that the decorative layer includes a texture layer wherein the micro-nano structures (35; lenses) and the texture structures (69; diffractive pattern) are not associated with each other and are independently provided such that there is no interference between the structures (Figs. 5, 9).
Regarding claim 9, 
Regarding claim 13, Steenblik et al. teaches all of the limitations of claim 1 above and further teaches that the decorative layer is stacked with a colorful layer (67; opaque material) and a texture layer (69; diffractive pattern) in that order from the support layer to the outside (Fig. 5; col 8, Ln 31-col 9, Ln 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206584059, cited of IDS, machine translation via EPO provided) as applied to claim 4 above.
Regarding claim 16, Gao et al. teaches all of the limitations of claim 4 above and further teaches that that the decorative layer includes a texture layer (texture structure layer), a graphic layer (52; reflective layer), and a colorful layer (53; colored layer) (Fig. 6, [0044]-[0045], [0047]-[0048]). Although the reference does not expressly teach that the decorative layer includes at least two or more colorful, graphic, or texture layers, it would have been obvious to one of ordinary skill to include more than one of any of the layers taught by Gao et al. in order to provide a varied decorative effect to the optical film. Furthermore, in the case where the prior art describes the structure of the claimed invention aside from a mere duplication of parts, the claimed structure is rendered obvious over the prior art. See MPEP 2144.04(VI).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN 206584059, cited on IDS, machine translation via EPO provided) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838).
Regarding claim 3, 
Weber et al. further teaches that a protective layer (113, 163; planarization layer) overlies the micro-nano structures of the optical layer so that the micro-nano structures are protected from scratches or contamination by dirt or debris (Fig. 1, [0009], [0083]). Weber et al. further teaches that the protective layer has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens ([0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Gao et al. by providing a protective layer overlying the optical layer and by specifying a difference in refractive index between the protect layer and the micro-nano structures according to the claimed invention, as taught by Weber et al., in order to protect the micro-nano structures from scratches or contamination and to enable refraction of light to occur at the interface between the layers to provide a varied optical effect.
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 207758292, machine translation via EPO provided) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838).
Regarding claim 3, Liu et al. teaches all of the limitations of claim 2 above but does not expressly teach the optical decorative film comprising a protective layer overlying the optical layer. However, in the analogous art of optical decorative films, Weber et al. teaches a Fresnel lens film (112, 162) having a support layer (114, 164) and an optical layer having micro-nano structures (116, 166; transmissive facets) in the form of Fresnel prisms (Fig. 1, [0029]-[0033]).
Weber et al. further teaches that a protective layer (113, 163; planarization layer) is provided to overlie the micro-nano structures of the optical layer in order to protect the structures from scratches or contamination by dirt or debris (Fig. 1, [0009], [0083]). Weber et al. further teaches that the protective layer has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens ([0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Liu et al. by providing a protective layer to overlie the micro-nano structures and by specifying a difference in refractive index between the protect layer and the micro-nano structures according to the claimed invention, as taught by Weber et al., in order to protect the 
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2015/0008262) as applied to claim 2 above, and further in view of Weber et al. (US 2014/0009838).
Regarding claim 3, Peters et al. teaches all of the limitations of claim 2 above and further teaches that the optical decorative film further comprises a protective layer (51) overlying the optical layer (20; electrically conductive layer; Figs. 3-4, [0072]) but is silent to a refractive index of the protective layer and of the micro-nano structures.
However, in the analogous art of optical decorative films, Weber et al. teaches a Fresnel lens film (112, 162) having a support layer (114, 164) and an optical layer having micro-nano structures (116, 166; transmissive facets) in the form of Fresnel prisms (Fig. 1, [0029]-[0033]). Weber et al. further teaches that a protective layer (113, 163; planarization layer) overlies the micro-nano structures of the optical layer and has a low refractive index, wherein the difference in refractive index between the protective layer and the micro-nano structures is greater than 0.1 so that refraction of light can occur at the textured surface formed between the layers and to increase the optical power of the Fresnel lens (Fig. 1, [0009], [0032], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Peters et al. by specifying a difference in refractive index between the protect layer and the micro-nano structures according to the claimed invention, as taught by Weber et al., in order to enable refraction of light to occur at the interface between the layers to provide a varied optical effect.
It is noted that the limitation reciting “for protecting the micro-nano structures” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the optical decorative film.

Claims 8, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (US 5,359,454) as applied to claims 4, 6, and 13 above.
Regarding claims 8 and 15, Steenblik et al. teaches all of the limitations of claims 6 and 13 above. Although Steenblik et al. does not expressly teach that the micro-nano structures (35; lenses) and/or the texture structures (69; diffractive pattern) can be in a gradient arrangement, the reference teaches that the number and spacing of the micro-nano structures can be selected according to the desired appearance of the optical film and depending on the printing resolution of the displayed images (col 7, Ln 51-67). Steenblik et al. further teaches that the period of the bright zones (33) associated with the texture structures can match the period of the micro-nano structures, such that the texture structures can be provided in a gradient arrangement 
Regarding claim 10, Steenblik et al. teaches all of the limitations of claim 4 above and further teaches that the colorful layer (32; light control optics layer) comprises a UV resin layer (66; photopolymer) with grooves and a colorful material (67; opaque material, which can be pigmented ink) filled inside the grooves, wherein the colorful layer presents a set of bright strips separated by dark strips (Fig. 5; col 9, Ln 1-35). Although Steenblik et al. does not expressly teach that the grooves containing the colorful material are provided at a gradient width or in a gradient arrangement, the reference does teach that the relative width of the bright and dark strips depends on the pattern of the grooves and the intended image to be presented (col 8, Ln 15-30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optical decorative film of Steenblik et al. by providing the grooves at variable widths or so that the colorful layer presents a gradient color according to the desired appearance of the film and the image to be presented.
Regarding claim 14, Steenblik et al. teaches all of the limitations of claim 13 above and further teaches that a low refractive index layer (471) may be used as a binding layer between the optical layer (431; high refractive index lenses) and the support layer (465; substrate). Although the reference does not expressly teach that the decorative layer further comprises a binding layer that binds the decorative layer to the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (US 5,359,454) as applied to claim 1 above, and further in view of Hwang ‘314 (KR 101636314, machine translation via EPO provided).
Regarding claim 17, Steenbilk et al. teaches all of the limitations of claim 1 above and further teaches that the optical decorative film (30; light control material) is comprised of a multi-layer optical system which is an apparatus for producing thin-film autostereoscopic and dynamic images (col 3, Ln 45-68) but does not expressly teach a cover plate comprising the optical decorative film. However, in the analogous art of optical decorative films, Hwang ‘314 teaches a cover plate for consumer electronics (10; smartphone case) comprising a cover (11) and an optical decorative film (20; decorative sheet) having lenticular convex lenses (21) (Figs. 6-7, [0010]). HwHwang ‘314 teaches that the cover plate is provided with the lenticular decorative sheet for viewing a three-dimensional image in order to impart a high-quality design to the cover [0009]. Therefore, it would have been obvious to one of ordinary skill in the art to use the optical decorative film of Steenbilk et al. as the lenticular decorative sheet of Hwang ‘314 in order to provide a cover plate for consumer electronics having a high-quality design.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vasylyev (US 2012/0182615) teaches a light trapping optical cover (2) comprising a carrier layer (8), a transparent layer (56) having a plurality of corrugations (400), and a lens array (6) (Fig. 28, [0132]-[0133]).
Boyd (US 2016/0025919) teaches a structured optical film (100) comprising a substrate layer (170), wherein a prism layer (130) is disposed on a first major surface (172) of the substrate layer, and a matte layer (140) is disposed on a second major surface (174) of the substrate layer (Fig. 1, [0035]). The prism layer is provided with microstructures (150), and the matte layer is provided with lenslets (160) ([0033]-[0034]).
Hwang ‘814 (US 2014/0205814) teaches a 3D printed decorative film that includes a substrate with two-sided concave or convex structures, which may include prism, half sphere, half cylindrical, pyramidal, or Fresnel lens structures (Abstract, Figs. 4C-4E, 5A-5D).
Korechika et al. (JP 2010-076203, machine translation via EPO provided) teaches a decorative panel for mobile phone decorative surfaces, comprising a base material (11) having a concave/convex decorative pattern (12) on the front surface (11a) and an optical decoration layer (13) on the back surface (11b) (Fig. 2, [0026], [0081]).
Cape et al. (US 2017/0173990) teaches an optical device (10) comprising a base film (14), having focusing elements (12) formed on one side and an image 
Hofffmuller et al. (US 2011/0109078) teaches a security thread (30) comprising a PET substrate (32) having an embossed UV resin layer forming microlenses (34) on one side, and an embossed UV resin layer (48) on the other side, wherein embossed depressions are filled with liquid crystals to form micropatterns (36) (Fig. 3b, [0062]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/IAN A RUMMEL/Primary Examiner, Art Unit 1785